892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Etta M. COLLIER, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, et al., Defendants-Appellees.
No. 89-55241.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1989.*Decided Dec. 21, 1989.

Before GOODWIN, SCHROEDER and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Etta Collier, pro se, appeals the district court's judgment dismissing her civil rights action against her former employer, the United States Postal Service and several of its employees.   The court's dismissal was without prejudice, and based upon Magistrate Robert M. Strong's Report and Recommendation.   The magistrate's Report correctly analyzed the status of the plaintiff's claims and correctly concluded that the action should be dismissed without prejudice.   The district court adopted it.   We affirm for the reasons stated in the magistrate's report.


3
Appellant's request for attorney's fees is denied.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3